Exhibit CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report On Form 10-QSB/A of Global Wataire, Inc. for the quarter ending , I, Edmund J. Gorman, Chief Financial Officer of Global Wataire, Inc., hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1.Such Quarterly Report on Form 10-QSB for the quarter ending , fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in such Quarterly Report on Form 10-QSB for the quarter ending , fairly presents, in all material respects, the financial condition and results of operations of Global Wataire, Inc. Dated:1 July2008 /s/Edmund
